Dissenting Opinion by
Spaeth, J.:
The purpose of the colloquy is to tell the defendant what his rights are, so that he may intelligently decide whether to waive them. Thus, the requirement that there be a colloquy is based on the assumption that the defendant does not know what his rights are. To say that a defendant who does not complain about a colloquy either before trial or at post-trial motions waives his right to complain later, is the same as saying that a defendant who does not know he has the right to participate in the selection of a jury, because neither the court nor counsel tells him, will not be allowed to say he did not know later, when he finally finds out.
Hoffman and Price, JJ., join in this opinion.